Steckler, J.
In this proceeding the relators seek to review an assessment upon the capital stock of the relator the Spuyten Duyvil & Port Morris Eailroad Company for the year 1901.
The said railroad company is a domestic corporation, and on the second Monday of January, 1901, its entire property consisted of a strip of railroad, together with the superstructure of railroad tracks and ties, along the northerly side of the Harlem Eiver, and certain buildings suitable for the operation of the road. The company had no surplus. The property is in the City of Hew York, within the jurisdiction of the defendants for taxation purposes; it is used, under a lease, to connect two sections of the lines of the Hew York Central & Hudson Eiver Eailroad, enabling that company to run its trains into the borough of Manhattan; and its assessed value for 1901 was $1,121,600.
In making an assessment required by the statute upon capital stock (Tax Law, sec. 12) the proper method to pursue is to first value all the. assets, of every kind, including real and personal property of the corporation, and then to make the necessary deductions, including a deduction of the assessed as distinguished from the actual value of the real property. In the case of corporations it may happen that an undervaluation in the assessment of the real estate as such will be corrected in its valuation as part of the capital, and so the undervaluation may be remedied, and the whole property be subjected to taxation at its real value (People ex rel. Equitable Gas Light Co. v. Barker, 144 N. Y., 94; People ex rel. Clearing House v. Barker, 31 App. Div., 315, aff’d 158 N. Y., 709, 179 U. S., 279).
The claim of the relators is that the relator the Spuyten Duyvil & Port Morris Eailroad Company has no personal property of any kind or surplus profits or reserve funds, but only the real property constituting its railroad; that all the proceeds of its capital stock are invested in said real property; and that the actual value of the realty is $989,000. In their return to the writ the defendants state that the railroad was so situated as to necessitate a different *206method of valuation from that adopted in the case of an ordinary steam railroad only partly within the tax district; that neither the use nor the situation of the railroad was that of an ordinary steam railroad, and that neither the cost of its construction nor reproduction would show its actual market value; that its value, $989,000, as stated in the application for the writ, appeared to be measured by the cost of the road more than thirty years ago; that under the lease to the blew York Central & Hudson Eiver Eailroad Company the lessee undertook to pay and paid an annual rental for the use of the property amounting to 8 per cent, of the par capital of the lessor, $989,000, besides all taxes and repairs, and that it thus appeared that the earning power of the railroad amounted to 8 per cent, net annually upon the original cost; that, taking this earning power into consideration, the market value of the capital stock on the second Monday of January, 1901, was $1,483,500; and deducting from this sum the assessed value of all the corporation’s real estate, viz, $1,121,600, the amount for which the company’s capital stock was taxable for 1901 was $361,900.
In a case of this kind the court is not to place itself in the position of an assessor and review his decision upon questions of value or appraisement where the officer proceeded upon information or evidence tending to support his decision. The court generally will not look into questions of fact as to the amount or value of the personal estate of a corporation or individual. These matters are for the judgment of the assessors, and their decisions will ordinarily be sustained (People ex rel. Edison El. Illum. Co. v. Barker, 139 N. Y., 55, 60). The question to be decided, therefore, is whether the defendants adopted a proper method in determining the actual value of the lessor’s real property.
It is contended that the method adopted by defendants violates the rule laid down by the Court of Appeals in People ex rel. D., L. & W. R. R. Co. v. Clapp (152 N. Y., 490). In that case, wherein a question of local taxation of real estate, not taxation of its capital, stock, was involved, the assessors based their valuation upon the income or earning power of an entire system of railroads of which the portion of relator’s railroad within their jurisdiction formed a part, and the court held that such basis was erroneous, and that the cost to procure the land, construct the roadbed, put down the ties and rails and erect the buildings and other structures, all new, was a just and reasonable rule of valuation. In this proceeding *207all the tangible property of the Spuyten Duyvil & Port Morris Eailroad was within the defendants’ jurisdiction and assessed by them; and its earning power or the rental paid for the property by the lessee was considered merely for the purpose of determining its actual value.' In determining the “ actual value ” of the property (Tax Law, sec. 12), that is, “ the sum for which said property under ordinary circumstances would sell ” (Greater N. Y. charter, sec. 889; People ex rel. Equitable Gas Light Co. v. Barker, 144 N. Y., 94), it seems to have been proper, not capricious, arbitrary or fanciful, for the defendants to base their finding of value upon the rental paid by the lessee, because the rent of property is evidence of the amount for which it will sell (Atlantic & St. Lawrence R. R. Co. v. State, 60 N. H., 133; People ex rel. Powers v. Kalbfleisch, 25 App. Div., 432).
The relators further claim that in fixing the amount of rental not only the tangible property of the Spuyten Duyvil Company, but its franchises were taken into consideration by the parties to-the lease. But the petition and return show that it was the real estate, not the franchises of the lessor, that was leased. The petition avers “ that on the said second Monday of January, 1901, the total gross assets of every kind and character owned and held by said The Spuyten Duyvil & Port Morris Railroad Company were real estate of the actual value of $989,000; ” and the return states that the property assessed was- the real property rented. The statement must be taken as true (People ex rel. Rochester Lamp Co. v. Feitner, 65 App. Div., 224).
Moreover, the Spuyten Duyvil Company is still a corporation and still has its franchise. The statute (L. 1839, chap. 218) authorizes any railroad corporation to contract with any other railroad corporation for the use of their respective roads (see Railroad Law, sec. 78). The lessee, with its franchise to operate a railroad in the State of Eew York, had ample power to operate any property which it might acquire therein as a railroad, and re-justify such operation it was only necessary to acquire the tangible property upon which the railroad should be operated. So that it was unnecessary for the lessee to acquire the lessor’s franchise to operate its road, and' the lessor’s contention that its franchise was leased or was an element in the stipulated rental is not sustainable (see also opinion, Earl, referee, Special Franchise Tax Cases, p. 44, pamphlet).
*208Upon the whole case the relators have failed to show that they are aggrieved by the assessment, and the writ must, therefore, be . dismissed, with costs.
Writ dismissed, with costs.